DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 9/7/2022 has been entered. Claims 1-6, 8, 11, 12, 14, 15 and 17-19 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 6/8/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 5,011,378) in view of Tennican et al. (US 5,411,490) and further in view of Levy et al. (US 2009/0099552 A1).
Regarding claim 1, Brown discloses an intravenous fluid delivery apparatus (IFDA) (figure 1 with all the embodiments shown in figures 2, 9 and 14), comprising: 
a body (body of elements 10 and 20 together) having two or more docks 24, 
one or more containers 44 (or bag connecting to element 92 in figure 9 or mini-bags placed in figure 14, column 5, lines 45-47, column 6, lines 50-52) containing a fluid
wherein each of the one or more containers 44 (or bag connecting to element 92 in figure 9 or mini-bags placed in figure 14, column 5, lines 45-47, column 6, lines 50-52) is disposed within one of the two or more docks 24;
wherein each dock 24 includes a dock outlet 26 (column 3, lines 5-8) and engages with a single one of the one or more containers 44 (or bag connecting to element 92 in figure 9 or mini-bags placed in figure 14, column 5, lines 45-47, column 6, lines 50-52); 
a fluid interface 28 having two or more interface inlets (inlets formed at element 30) and an interface outlet (outlet formed at an end of element 32), wherein the two or more interface inlets (inlets formed at element 30) are in fluid communication with the interface outlet (outlet formed at an end of element 32); 
circuitry (all the electrical circuitry present within elements 10 and 20 that enables the operation of the device) within the body (body of elements 10 and 20), a user interface 12, 14, 16 (not shown in figure, column 2, lines 55-57) and a metering valve 46, 50 associated with each dock 24, wherein the circuitry 76 (figure 5), the user interface 12, 14, 16, and the metering valves 46, 50 are in electrical communication (column 5, lines 13-26), 
wherein data determinative (“the desired sequence and rates of infusion” in column 5, lines 19-21 are construed as “data”) of kinds and amounts of fluids to be delivered from the one or more containers 44 is entered via the user interface 12, 14, 16, and wherein the circuitry 76 within the body is configured to control (column 5, lines 13-26, column 4, line 60-column 5, line 12) the metering valves based on the data to allow the kinds and amounts of fluids to be passed through the metering valves; 
a non-volatile data storage device (column 5, lines 19-21, although not explicitly recited, in order to program and store the information, a device needs to contain a storage device which can be construed as a non-volatile data storage device, also a non-volatile data storage device can also be construed as device that stores the information inputted through element 16) in electrical communication with the circuitry within the body, wherein the data is stored on the data storage device (column 5, lines 13-26) for each of the one or more containers 44; and
wherein the interface outlet (outlet formed at an end of element 32) is configured to connect with an intravenous line (end of element 32 could be connected to a hollow needle which can be construed as an intravenous line, column 3, lines 21-36).
Brown is silent regarding two or more supply lines, each supply line disposed between one of the dock outlets and one of the interface inlets. 
However, Tennican teaches a design of an intravenous fluid delivery apparatus comprising two or more supply lines 21a-21c, each supply line disposed between one of the dock outlets (outlet formed at elements 20a-20c allowing fluid to flow out of elements 18a-18c into elements 21a-21c) and one of the interface inlets (see “I” in figure 1 above) for the purpose of using an alternative well-known configuration to transport fluid from each dock outlet to the corresponding interface inlet (figure 1, column 4, lines 49-55).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the intravenous fluid delivery apparatus to incorporate two or more supply lines, each supply line disposed between one of the dock outlets and one of the interface inlets as taught by Tennican for the purpose of using an alternative well-known configuration to transport fluid from each dock outlet to the corresponding interface inlet (figure 1, column 4, lines 49-55).
Brown is further silent regarding one or more containers each having a unique container identifier and containing a fluid; wherein the unique container identifier uniquely identifies each of the one or more containers and is selected from the group consisting of a barcode, a VR code, a decimal code, an alphanumeric code, and an RFID tag.
However, Levy teaches a design of a drug delivery route-based connector system wherein one or more containers 22 each having a unique container identifier 28; wherein the unique container identifier 28 uniquely identifies each of the one or more containers (paragraph 0040, lines 1-10, container can be uniquely identified by identifying route and/or medication type) and is selected from the group consisting of a barcode, a VR code, a decimal code, an alphanumeric code, and an RFID tag (paragraph 0042, lines 19-20) for the purpose of ensuring whether the component is compatible with the delivery route or not and identifying the actual delivery route associated with the component (paragraph 0042, lines 15-42).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the one or more containers of Brown to incorporate one or more containers each having a unique container identifier and containing a fluid; wherein the unique container identifier uniquely identifies each of the one or more containers and is selected from the group consisting of a barcode, a VR code, a decimal code, an alphanumeric code, and an RFID tag as taught by Levy for the purpose of ensuring whether the component is compatible with the delivery route or not and identifying the actual delivery route associated with the component (paragraph 0042, lines 15-42).
Additionally, Brown modified in view of Levy will result in having each uniquely identified container is disposed within one of the two or more docks; wherein the data regarding the kin and amount of fluid delivered from each uniquely identified container is stored on the data storage device.

Regarding claim 2, Brown discloses wherein each dock 24 comprises a first set of identifying elements (column 6, lines 22-35, in order to have an appropriate dock mounted, dock also needs to have a unique structure that allows proper fitting into element 80. This unique shape is construed as claimed “identifying elements unique to a single fluid”) unique to a single fluid.

Regarding claim 4, Brown is silent regarding wherein at least a portion of each of the two or more supply lines is disposable and replaceable.
However, Tennican teaches wherein at least a portion each of the two or more supply lines 21a-21c is disposable and replaceable (column 4, lines 55-57, due to presence of threaded connections, 21a-21c could be disposed and replaced with a new set) for the purpose of using a threaded connectable supply lines (column 4, lines 55-57) so that user can replace when needed.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the intravenous fluid delivery apparatus of Brown to incorporate wherein at least a portion of each of the two or more supply lines is disposable and replaceable as taught by Tennican for the purpose of using a threaded connectable supply lines (column 4, lines 55-57) so that user can replace when needed.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 5,011,378) in view of Tennican et al. (US 5,411,490) in view of Levy et al. (US 2009/0099552 A1) as applied to claim 1 above, and further in view of Witt (US 9,517,330 B2).
Regarding claim 3, Brown/Tennican/Levy (hereinafter referred as “modified Brown”) discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 2. Brown further discloses wherein the one or more containers 44 comprises two or more containers 44 (or bag connecting to element 92 in figure 9 or mini-bags placed in figure 14, column 5, lines 45-47, column 6, lines 50-52) but is silent regarding wherein each of the two or more containers is configured to be engaged by at least one of the two or more docks by comprising a second set of identifying elements complementary to the first set of identifying elements of the at least one of the two or more docks.
However, Witt teaches a design of a safety device for use in an intravenous fluid delivery apparatus comprising a container 50 configured to be engaged by dock 60 (figure 2) comprising a second set of identifying elements 34 complementary to the first set of identifying elements 46 (figure 2) of the dock 48 (column 5, line 63-column 6, line 9) for the purpose of providing coding specific to the drug or patient (column 5, lines 55-62) to avoid significant problem from drug misadministration (column 1, lines 33-37).
Examiner further construes that in modifying modified Brown in view of Witt, each container and dock of modified Brown will be modified to allow connection between the container and dock as taught by Witt. Furthermore, Witt teaches that coding could be specific to drug type therefore, each container and dock of modified Brown could have unique structure to differentiate one drug from another. Furthermore, modifying modified Brown in view of Witt will result in adding another first set of identifying elements on two or more docks to allow appropriate connection to the container.
Therefore, it would have been prima facie obvious to modify the connection between the each of the two or more containers and each one of the two or more docks of modified Brown to incorporate wherein each of the two or more containers is configured to be engaged by at least one of the two or more docks by comprising a second set of identifying elements complementary to the first set of identifying elements of the at least one of the two or more docks as taught by Witt for the purpose of providing coding specific to the drug or patient (column 5, lines 55-62) to avoid significant problem from drug misadministration (column 1, lines 33-37).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 5,011,378) in view of Tennican et al. (US 5,411,490) in view of Levy et al. (US 2009/0099552 A1) as applied to claim 1 above, and further in view of Braig et al. (US 2007/0179436 A1) and in view of Pardes et al. (US 2011/0284579 A1).
Regarding claim 5, modified Brown discloses the claimed invention substantially as claimed, as set forth above in claim 1. Brown further discloses wherein the fluid interface 28 is disposable and replaceable (element 28 could be separated from element 20 by disconnecting elements 26 from element 30 and element 28 could be replaced using another element 28 with same structure). Modified Brown is silent regarding wherein the fluid interface comprises a unidirectional valve.
However, Braig teaches a design of a fluid delivery and blood sampling system (figure 52) comprising the fluid interface 9311 (figure 52) comprises a unidirectional valve 9317 for the purpose of preventing the backflow of the fluid and transfer of the fluid from other fluid source (paragraph 0473, lines 1-11).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the fluid interface of modified Brown to incorporate a unidirectional valve as taught by Braig for the purpose of preventing the backflow of the fluid and transfer of the fluid from other fluid source (paragraph 0473, lines 1-11).
Modified Brown/Braig is silent regarding the unidirectional valve being a unidirectional bacteriostatic valve. However, Pardes teaches a design of a valve for use in a delivery system (figure 1) wherein the valve is a unidirectional bacteriostatic valve (paragraph 0092, lines 1-4) for the purpose of ensuring that dispensed fluid is pure or sterile (paragraph 0006, lines 1-4).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the unidirectional valve of modified Brown/Braig to incorporate the unidirectional bacteriostatic valve as taught by Pardes for the purpose of ensuring that dispensed fluid is pure or sterile (paragraph 0006, lines 1-4).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 5,011,378) in view of Tennican et al. (US 5,411,490) in view of Levy et al. (US 2009/0099552 A1) in view of Braig et al. (US 2007/0179436 A1) in view of Pardes et al. (US 2011/0284579 A1) and further in view of Dye (US 5,478,119).
Regarding claim 6, modified Brown/Braig/Pardes (hereinafter referred as “modified Brown ‘79”) discloses the claimed invention substantially as claimed, as set forth above in claim 5. Brown further discloses wherein the fluid interface 28 comprises a disposable and replaceable cartridge 28 (element 28 could be construed as a cartridge and could be disposed and replaced by disconnecting elements 26 and 30 to remove element 28 and connecting another element 28 with same structure). Modified Brown ‘79 is silent regarding the connection type between element 28 and 20. Therefore, modified Brown is silent regarding wherein a disposable and replaceable cartridge configured to snap into and out of a recess in the body.
However, Dye teaches a design of a manifold connection device wherein a disposable and replaceable cartridge (cartridge formed by an integrated structure formed by elements 24, 12, 22, 16a-16d) configured to snap (column 6, lines 18-30) into and out of a recess 124b in the body 74 for the purpose of using a well-known alternative snap-fit connection to connect the cartridge with the body (column 6, lines 18-30).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to replace the connection between the cartridge and the body of modified Brown ’79 to incorporate a disposable and replaceable cartridge configured to snap into and out of a recess in the body as taught by Dye for the purpose of using a well-known alternative snap-fit connection to connect the cartridge with the body (column 6, lines 18-30).

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 5,011,378) in view of Tennican et al. (US 5,411,490) in view of Levy et al. (US 2009/0099552 A1) as applied to claim 1 above, and further in view of Lanzkowsky (US 2018/0110939 A1).
Regarding claim 8, modified Brown discloses the claimed invention substantially as claimed, as set forth above in claim 1. Brown further discloses comprising a locking mechanism (column 6, line 55-column 7, line 4, although figure 9 is different, same locking is applicable to embodiment shown in figure 2 because the difference between embodiment in figures 2 and 9 is that instead of element 44, bottles are connected) disposed within each dock, wherein the locking mechanism is configured to prevent removal of the one or more containers 44 once the one or more containers 44 is engaged in the dock 24.
Modified Brown is silent regarding circuitry within the body, wherein the circuitry, the user interface, and the locking mechanism are in electrical communication, wherein the circuitry within the body is configured to release the locking mechanism to allow removal of the container upon entry of a correct passcode into the user interface.
However, Lanzkowsky teaches a design of a drug delivery system (figures 12A-12C) comprising circuitry (circuitry that allows unlocking of element 1290, paragraph 0128, lines 14-22, circuitry that unlocks upon receiving correct password entry) within the body (body of the device shown in figures 12A-12C), wherein the circuitry, the user interface (paragraph 0128, lines 14-22, interface that allows a password entry), and the locking mechanism (paragraph 0128, lines 14-22, “locking mechanism” is a mechanism that keeps element 1290 in locked state until a correct password entry is inputted) are in electrical communication, wherein the circuitry within the body is configured to release the locking mechanism to allow removal of the container upon entry of a correct passcode into the user interface (paragraph 0128, lines 14-22) for the purpose of restricting the access of the container to the authorized person (paragraph 0128, lines 14-22) to reduce the drug abuse (paragraph 0004, lines 1-4).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the locking mechanism of modified Brown to incorporate circuitry within the body, wherein the circuitry, the user interface, and the locking mechanism are in electrical communication, wherein the circuitry within the body is configured to release the locking mechanism to allow removal of the container upon entry of a correct passcode into the user interface as taught by Lanzkowsky for the purpose of restricting the access of the container to the authorized person (paragraph 0128, lines 14-22) to reduce the drug abuse (paragraph 0004, lines 1-4).
Examiner further construes that one of ordinary skill in the art when modifying modified Brown in view of Lanzkowsky will modify such that element 24 of Brown could not be removed from element 20 of Brown and therefore element 44 of Brown cannot be removed from element 20. Furthermore, modification could involve preventing access of locking mechanism of element 24 of Brown thereby preventing element 44 of Brown to be removed from the intravenous fluid delivery apparatus of Brown.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 5,011,378) in view of Tennican et al. (US 5,411,490) in view of Levy et al. (US 2009/0099552 A1) as applied to claim 1 above, and further in view of Orkin et al. (US 4,925,444).
Regarding claim 11, modified Brown discloses the claimed invention substantially as claimed, as set forth above in claim 1. Brown further discloses a method for using the IFDA, comprising the steps of: securing two or more containers 44 (or bag connecting to element 92 in figure 9 or mini-bags placed in figure 14, column 5, lines 45-47, column 6, lines 50-52) each having the unique container identifier (Brown modified in view of Levy will result in having the unique container identifier as explained in the rejection of claim 1 above) into the two or more docks 24; 
choosing a delivery regime (desired delivery regime is chosen by transferring instructions through element 16, column 5, lines 19-21) for delivery of fluid from the containers, wherein the delivery regime is chosen via the user interface 12, 14, 16;  
storing the data (“the desired sequence and rates of infusion” in column 5, lines 19-21 are construed as “data”) regarding the kind and amount of fluid delivered from each uniquely identified container (Brown modified in view of Levy will result in having the unique identified container as explained in the rejection of claim 1 above) on the data storage device (device that stores the information inputted through element 16, column 5, lines 19-21).
Modified Brown is silent regarding entering data regarding a patient to be treated into the user interface, wherein the data is selected from the group consisting of patient age, patient weight, patient health issues and combination thereof; wherein the delivery regime comprises an amount of fluid to be delivered from each of the two or more uniquely identified containers based on either a weight per patient weight basis or a total amount of fluid basis; delivering a mixture of fluids from the two or more containers disposed in the two or more docks.
However, Orkin teaches entering information (column 26, lines 22-26) regarding a patient to be treated into the user interface 96 (figure 2), wherein the information is selected from the group consisting of patient age (column 26, lines 22-26), patient weight, patient health issues and combination thereof; wherein the delivery regime comprises a quantity of fluid to be delivered from each of the two or more containers based on either a weight per patient weight basis or a total quantity of fluid basis (column 17, line 68-column 18, line 5); delivering (column 22, lines 21-27) a mixture of fluids from the two or more containers 56, 58 (figure 2) disposed in the two or more docks 74 for the purpose of considering the patient’s physical conditions to minimize inadvertent drug administration (column 2, lines 45-52) and simultaneously delivering multiple fluids to the patient (column 4, lines 10-13).
Examiner construes that Brown discloses using of flush solution and preventing mixture of the drug if drugs are incompatible or cause precipitation when mixed (column 3, lines 48-50). Therefore, one of ordinary skill in the art would construe that when modifying modified Brown in view of Orkin, one can still deliver the drug in mixture as long as drugs are compatible to be mixed and does not cause precipitation.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of modified Brown to incorporate entering information regarding a patient to be treated into the user interface, wherein the information is selected from the group consisting of patient age, patient weight, patient health issues and combination thereof; wherein the delivery regime comprises a quantity of fluid to be delivered from each of the two or more containers based on either a weight per patient weight basis or a total quantity of fluid basis; delivering a mixture of fluids from the two or more containers disposed in the two or more docks as taught by Orkin for the purpose of considering the patient’s physical conditions to minimize inadvertent drug administration (column 2, lines 45-52) and simultaneously delivering multiple fluids to the patient (column 4, lines 10-13).

Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive.
Applicant argues on page 9, line 14-page 10, line 24 that Brown et al. (US 5011378) is silent regarding the limitation “wherein data determinative of kinds and amounts of fluids to be delivered from the two or more docks is entered via the user interface”. Applicant argues applicant disagrees with an assertion “the desired sequence and rates of infusion in column 5, lines 19-21 are construed as “data” as explained in the Office Action mailed on 6/8/2022 because Brown discloses the use of controller board 76 to control each pump and pump motor individually. Therefore, applicant argues that controller board 76 of Brown will control the pump regardless of fluid in the container. Additionally, applicant argues that Brown is silent regarding the kinds of fluid. Examiner respectfully disagrees. Brown discloses the necessity to deliver the plurality of fluids in a specific manner to flush or prevent mixing incompatible drugs as recited in column 3, lines 40-50. The data entered to program the controller board 76 of Brown to deliver the fluid in specific order will require to determining the kinds of fluids. Depending upon the kind of fluid, the data is entered in the controller board of Brown. The limitation “data determinative of kinds” is broad and the limitation do not necessarily define that the kind of fluid is being inferred or determined using the data. Instead, the limitation “data determinative of kinds” can be construed as the data developed or generated based on kinds of fluids”. Furthermore, the limitation do not define what can be construed as “kinds”. Therefore, one of ordinary skill in the art could construe the “kinds” of fluids as medical/therapeutic type instead of non-medical such as toxic chemical. Alternatively, using data, one can infer that since two fluids are delivered sequentially, second fluid could be a flush type or noncompatible drug with the first fluid. Therefore, until, the claim is further amended to define what “kinds” refers to and what “data determinative of kinds” refer to, the claim do not appear to overcome the prior art of record.

Applicant argues on page 10, line 25-page 11, line 18 that applicant disagrees with the asserted route identifiers as claimed “uniquely identifiable containers” because regardless of how the route identifiers are implemented, they are not suggestive of being unique container identifiers. Examiner respectfully disagrees. Levy discloses in paragraph 0040, lines 5-10 that medical practitioner scan the machine-readable route identifier to verify that the medication is compatible with the delivery route. Using this information, one can uniquely identify the container using the contents inside the container. Alternatively, if each container comprises drug for different delivery routes, then one can identify each container uniquely based on the delivery route. The claim do not require which component is being used to uniquely identify the container. The original disclosure discloses on page 14, lines 10-17 that the containers are identified using the contents inside the container. Therefore, in Levy, in order to determine compatibility of the medication along the delivery route (paragraph 0040, lines 5-10), one has to know the contents inside the container. Thus, Levy discloses regarding uniquely identifying the container.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783